Opinion by
Wickham, J.,
The facts of this case, so far as we can consider them, are so similar to those of Lauck’s Appeal, 2 Pa. Superior Ct. 53, wherein was involved the refusal of license for the same distillery, that we are led to follow our decision in the latter case.
The reasons given and suggested by the learned judge of the court below, for refusing license to the appellant here, sufficiently show that he was satisfied, on the evidence before him, that the application was not made in good faith, and that the applicant intended to use the license mainly as a cloak to cover illegal sales of liquors bought from others. This, of course, would demonstrate unfitness on the part of the applicant.
What conclusion we might have reached, on the evidence, is not material, as we cannot retry the case on the facts, or look beyond the reasons for the refusal, assigned by the court below.
We do not commit ourselves to every conclusion that might be inferred from the language of the court below. For instance, it is not ordinarily a matter of inquiry whether a distillery can be “successfully or profitably operated.” The law does not require an applicant to offer, or meet, proof in regard to such a matter.
While adhering to our decision in Lauck’s Appeal, supra, that case and the one in hand should be considered as resting on their own facts.
The order of the court below is affirmed at the costs of the appellant.
Reeder, Orlady and Smith, JJ., dissent from conclusion reached by the majority of the court.